FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURPREET SINGH, a.k.a. Harneet Singh,             No. 07-72539

               Petitioner,                        Agency No. A095-559-598

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Gurpreet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the BIA’s determination that Singh did not

establish past persecution because he was not arrested, detained, or mistreated in

India. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Substantial

evidence also supports the BIA’s conclusion that Singh failed to establish a well-

founded fear of persecution because his fear of being targeted was speculative, see

Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003), and Singh failed to show

that his father’s negative experience was part of a pattern of persecution closely tied

to him, see Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991).

Accordingly Singh’s asylum claim fails.

      Because Singh failed to demonstrate eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See Dinu v.

Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

      Substantial evidence also supports the BIA’s denial of Singh’s CAT claim

because Singh failed to establish it was more likely than not he would be tortured if

returned to India. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.


                                           2                                    07-72539